Citation Nr: 0707762	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-27 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1964 until 
September 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran claims that his hypertension and erectile 
dysfunction are related either to service or to his service-
connected diabetes mellitus, type II.  Unfortunately, the 
Board finds that additional development is needed before it 
can adjudicate his claims. 

A January 2003 VA examination notes that the veteran's 
hypertension and erectile dysfunction are not due to his 
diabetes.  However, the examiner failed to address whether 
either disability has been aggravated by his service-
connected diabetes.  Therefore, an additional VA examination 
is necessary to determine whether the veteran's hypertension 
and erectile dysfunction are related to service or are 
proximately due to his service-connected diabetes mellitus, 
type II.  See 38 C.F.R.  § 3.159(c)(4) (2006).

The record also indicates that outstanding private treatment 
records may exist.  The veteran submitted an Authorization 
and Consent to Release Information form for Dr. Witta.  
However, it does not appear that an attempt to obtain records 
from Dr. Witta has been made.  Therefore, the RO should 
attempt to obtain those records and associate them with the 
file.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) 
(holding that when reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the veteran to attempt to obtain them)  

Accordingly, the case is REMANDED for the following action. 

1.  The RO should request all records 
pertaining to the veteran from Dr. Witta 
and associate them with the claim's file.  
If records from Dr. Witta are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The veteran should be scheduled to 
undergo a VA examination to determine the 
etiology of his hypertension and erectile 
dysfunction.  All necessary studies 
and/or tests should be conducted.  The 
veteran's claims file should be made 
available to the examiner for review.  
Following a review of the claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's hypertension and 
erectile dysfunction are related to 
service, or whether either disability was 
caused or aggravated by his service-
connected diabetes mellitus.  If 
aggravation is found, the examiner is 
requested to attempt to quantify the 
degree of additional impairment resulting 
from the aggravation.  All findings and 
conclusions should be affirmatively 
stated and explained, and a complete 
rationale for any opinion expressed 
should be included in the examination 
report.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If either benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



